internal_revenue_service department of the treasury number release date index numbers 331-dollar_figure washington dc person to contact telephone number refer reply to cc corp 2-plr-134473-02 date date legend company intermediate life_insurance_company purchaser state x court year year year date date date plr-134473-02 date date date a b dear this is in response to a letter dated date submitted on behalf of company requesting rulings under sec_331 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the material information submitted is summarized below life_insurance_company was a mutual_life_insurance_company prior to year in year it converted to a stock_life_insurance_company in connection with the formation of intermediate a stock company and company a mutual holding_company as a result of the year transaction company owned all the stock of intermediate which owned all the stock of life_insurance_company certain holders of life_insurance_company policies meeting certain eligibility requirements possess proprietary rights membership interests with respect to company those proprietary rights in company include the right to liquidation proceeds owners of record on all company policies with such proprietary rights in effect as of date the day preceding date are sometimes hereinafter referred to as eligible members in year life_insurance_company experienced a liquidity crisis and was placed under rehabilitation by the department of insurance of state x pursuant to a court rehabilitation order the rehabilitation pursuant to the rehabilitation the director of the department of insurance was named the statutory rehabilitator rehabilitator of company and the court assumed exclusive jurisdiction over all assets of and claims against company the court approved a plan_of_reorganization dated as of date while under administrative supervision company entered into an agreement sales agreement on date to sell all the stock of intermediate together with intermediate’s subsidiaries including life_insurance_company to purchaser the sale plr-134473-02 plr-134473-02 sale was consummated under the rehabilitator’s supervision and pursuant to approval of the court on date the rehabilitation allowed the sale to occur before it was possible to determine company’s liabilities under the terms of the sales agreement purchaser can assert claims against company during a claim period which is scheduled to expire on date on date the rehabilitator obtained a court order revising the status of company from rehabilitation to liquidation and appointing the rehabilitator as liquidator liquidator the date liquidation order is sometimes hereinafter referred to as the plan the liquidator plans to liquidate company by making cash distributions to the eligible members including a final distribution to be made after the settlement of claims and expenses the liquidation process and the manner and timing of distributions are and will remain subject_to the control of court as a result of the rehabilitation and the liquidation order company has ceased to be part of a mutual insurance holding_company structure and its activities since the date of the sale to the present time have been limited to investing the sale proceeds and winding up affairs this winding up status will exist at the time of the first liquidating_distribution and continue until the final liquidating_distribution is made the liquidator intends to liquidate company through cash payment of company’s net assets after deduction of all claims and expenses provided for in their reorganization plan company surplus to the eligible members the liquidator will seek an order from the court approving the ownership percentage interests of each of the eligible members and authorizing distributions of funds to them based on their respective interests an initial distribution is expected to be made in the first quarter of year the initial distribution is expected to be approximately a to b of the company surplus once all outstanding claims have been settled or extinguished by the court company will distribute the remainder of the company surplus to the eligible members in a final distribution and company will dissolve and terminate its corporate existence most of the eligible members are u s citizens or resident aliens if company is unable to locate certain eligible members and they do not come forward company will pay over such amounts due them to the proper authorities of state x although most of the eligible members will be u s citizens and resident aliens company anticipates that there will be a number of eligible members that company will be unable to locate even after expending considerable efforts to do so thus company will be unable to obtain the necessary return_information including taxpayer identification numbers for some or all of the missing eligible members company will however maintain records of the amounts owed to missing eligible members in case any such eligible member contacts the company and request the eligible member’s share of the distributions if any or all of the missing eligible members fail to claim their share of the distributions prior to completion of the liquidation process the funds will escheat to state x as unclaimed property plr-134473-02 plr-134473-02 although company anticipates that all of its assets will be distributed and its liquidation complete within three years of the liquidation order dated as of date there is a possibility that the liquidation will not be completed within such time taxpayer represents that because of the period between date the record_date and the earliest possible distribution all distributions that are made to eligible members will be with respect to membership interests held for more than one year company has made the following representations with respect to the proposed transaction a b c d e f g no formal or informal plan of complete_liquidation has ever been adopted by company except for the plan the liquidation of company will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the business or assets of company if persons holding more than in value of the membership interests in company also hold more than in value of the stock of such recipient corporation for purposes of this representation ownership has been determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 of the code no part of the consideration to be received by any eligible member of company will be received as a creditor employee or in some capacity other than that of a eligible member of company pursuant to the plan company will cease to be a going concern and its activities will be limited to the winding up of its affairs paying its debts and distributing any balance of its assets to the eligible members the status of liquidation will exist at the time of the first distribution under the plan and such status will continue until the final liquidating_distribution is made the fair_market_value of company's assets exceeded its liabilities on the date of adoption of the plan and the fair_market_value of company’s assets will exceed its liabilities at the time the first liquidating_distribution is made company does not maintain a reserve for bad_debts the liquidating distributions described in the request for this ruling are isolated transactions and are not related to any other past or future transaction plr-134473-02 plr-134473-02 law and analysis reportable distributions under a sec_6043 of the code provides that when required by the secretary every corporation shall make a return regarding its distributions in liquidation stating the name and address of the number and class of shares owned by and the amount_paid to each shareholder or if the distribution is in property other than money the fair_market_value of the property distributed to each shareholder sec_1_6041-1 of the income_tax regulations provides that for purposes of a return of information an amount is deemed to have been paid when it is credited or set apart to a person without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and is made available to him so that it may be drawn at any time and its receipt is brought within his control and disposition although company will maintain records of amounts owed to missing eligible members and set those funds aside for payment company will not make any additional distributions after completion of the liquidation process amounts that have not been claimed prior to complete_liquidation will escheat to the state x and will no longer be available for payment by company thus amounts that would otherwise be distributable to missing eligible members will be paid over to state and company will not make liquidating distributions with respect to those amounts since there will be no actual or constructive receipt of distributions by the missing eligible members company will not have any reporting requirements under sec_6043 with respect to those amounts backup withholding under sec_3406 sec_3406 of the code provides that in the case of any reportable_payment and where certain circumstances exist the payor shall deduct and withhold from such payment a tax equal to the product of the fourth lowest rate_of_tax applicable under sec_1 and such payment sec_3406 states that the term reportable_payment means any reportable_interest_or_dividend_payment and any other_reportable_payment reportable interest or dividend payments are defined in sec_3406 as any payment of a kind and to a payee required to be shown on a return required under sec_6049 sec_6042 or sec_6044 sec_3406 defines other reportable payments as any payment of a kind and to a payee required to be shown on a return required under sec_6041 sec_6041a sec_6045 sec_6050a or sec_6050n the backup withholding rules of sec_3406 apply to the distributions to the plr-134473-02 plr-134473-02 eligible members if they are reportable under any one of the code sections listed in sec_3406 although the distributions to the eligible members will be reportable under sec_6043 of the code they will not be reportable under any of the sections listed in sec_3406 since none of the distributions will be reportable payments as defined in sec_3406 company is not required to engage in backup withholding with respect to those payments withholding under sec_1441 sec_871 imposes a tax of percent of the amount received from sources within the united_states by a nonresident_alien_individual as certain income including interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income sec_1441 provides the general_rule that all payors must withhold on payments to nonresident_aliens to the extent that such payments constitute gross_income from sources within the united_states sec_1441 provides that these items of income include interest dividends rent salaries wages premiums annuities compensations remunerations and emoluments sec_1_1441-3 provides the general_rule that a corporation making a distribution with respect to its stock to nonresident_aliens is required to withhold on the entire amount of the distribution unless it elects to reduce the amount of withholding based on one of the circumstances enumerated in sec_1_1441-3 sec_1_1441-3 states that a distributing_corporation may elect to not withhold on a distribution to the extent it represents a distribution in part or full payment in exchange for stock sec_1_1441-3 provides that an election is made under sec_1_1441-3 by actually reducing the amount of withholding at the time that the payment is made capital_asset sec_1221 of the code controls whether memberships interests of eligible members are capital assets sec_1221 defines a capital_asset as property held by a taxpayer but does not include property described in sec_1221 through the membership interests come within the general definition of capital_asset and based on the facts and representations in the request do not fall within any of the exceptions in sec_1221 through long-term_capital_gain plr-134473-02 plr-134473-02 sec_1222 provides in part that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than year if and to the extent such gain is taken into account in computing gross_income sec_1222 provides that net_capital_gain means the excess of net long- term capital_gain over net_short-term_capital_loss sec_1 provides that the term adjusted_net_capital_gain means net_capital_gain reduced by unrecaptured sec_1250 gain as defined in sec_1 and percent gain as defined in sec_1 under sec_1 adjusted_net_capital_gain is taxed at rates of generally for gain that would otherwise be taxed pincite or at ordinary rates if lower depending on the taxpayer's circumstances the membership interest of an eligible member qualifies as a capital_asset under sec_1221 taxpayer represents that all final distributions that are made to eligible members will be with respect to membership interests held for more than one year thus any gain from the sale_or_exchange of such membership interest will constitute long-term_capital_gain the gain will not be unrecaptured sec_1250 gain or percent gain qualified 5-year gain sec_1 provides generally that qualified 5-year gain means the aggregate long-term_capital_gain from property held for more than years not counting collectibles_gain or sec_1202 gain as defined in sec_1 and with the above requirements satisfied the qualified 5-year-gain rule replaces the rate in the tax-band with an one under sec_1 this rate automatically applies to qualifying gains thus distributions received by eligible members with respect to a membership interest held for more than years at the time of distribution will automatically qualify for the rate under sec_1 qualified 5-year gain that would otherwise be taxed pincite will generally be taxed pincite but only for property whose holding_period began after date a one-time election was provided for taxpayers who wished to be treated as having sold and reacquired_property they held as of date in order to qualify for the rate thus the rate will not apply until at the earliest the rate will not apply to distributions received by eligible members because the 5-year holding_period requirement beginning or deemed to begin after date will not have been met at the time of distribution plr-134473-02 plr-134473-02 based solely on the information submitted and the representations made we have concluded that membership interests in company will be treated as stock within the meaning of sec_331 and sec_346 see revrul_69_3 1969_1_cb_103 each distribution by company to the eligible members in accordance with the plan will be treated as one in a series of distributions in complete_liquidation within the meaning of sec_346 of the code the distributions received by the eligible members pursuant to the plan will be treated as payments in exchange for their membership interests sec_331 of the code each eligible member’s basis in his or her membership interests is zero see revrul_71_233 1971_1_cb_113 a membership interest is a capital_asset under sec_1221 distributions received by eligible members who held a membership interest on the record_date will be long-term_capital_gain under sec_1222 that depending on the taxpayer’s other gains and losses will be taxable as adjusted_net_capital_gain under sec_1 of the code distributions received by eligible members with respect to membership interests that have been held for more than five years at the time of distribution regardless of when their interest was acquired will be qualified_five-year_gain under sec_1 eligible depending on the taxpayer's other income gains and losses for the but not the rate provided for in sec_1 the cash held for distribution or distributable to missing eligible members is not reportable under sec_6043 relating to reporting for corporate liquidating transactions backup withholding is not required for distributions to eligible members company may elect not to withhold under sec_1441 on the distributions to nonresident_alien_individual policyholders this election is made under sec_1_1441-3 by actually reducing the amount of withholding at the time the payment is made no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions plr-134473-02 plr-134473-02 existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours cc marlene p oppenheim senior counsel branch office of associate chief_counsel corporate
